IN THE COURT OF APPEALS OF TENNESSEE
                      MIDDLE SECTION AT NASHVILLE



FRANCES JEAN HERNANDEZ,                            )
                                                   )
       Plaintiff/Appellee,                         )          Appeal No.
                                                   )          M1999-00967-COA-R3-CV
v.                                                 )
                                                   )          Davidson County Circuit Court
PHILLIP ANDREUS HERNANDEZ,                         )          No. 97D-2557
                                                   )
       Defendant/Appellant.                        )



               APPEAL FROM THE DAVIDSON COUNTY CIRCUIT COURT
                          AT NASHVILLE, TENNESSEE

                         HONORABLE MARIETTA SHIPLEY, JUDGE


Joy Marie Sims and Kathy A. Leslie, Nashville, Tennessee, for Appellant.
Robert Wheeler Rutherford, Nashville, Tennessee, for Appellee.




                         MEMORANDUM OPINION


                                                              INMAN, Senior Judge

       The appellant owned an undivided one-third interest in a residence prior to his marriage to

the appellee. They occupied the residence for about two years, during which time the evidence

reveals that the appellee engaged herself in constant repairs, thereby increasing the liveability and

value of the residence. She was awarded 75% of the increase in the value of this residence during

the marriage, of which the appellant complains.



                                                -1-
       Appellant also complains of the award of attorney fees to the appellee, although recognizing

that such an award is in the nature of alimony and thus essentially discretionary with the trial court.

       Our standard of review is de novo on the record, with a presumption of correctness unless

the evidence otherwise preponderates. Rule 13(d), T.R.A.P.

       We conclude that this is a proper case for affirmance pursuant to Rule 10, Rules of the Court

of Appeals.1 Costs are assessed to the appellant.




                                                       ___________________________________
                                                       INMAN, Sr. J.



                                                       ___________________________________
                                                       CRAWFORD, P.J., W.S.



                                                       ___________________________________
                                                       LILLARD, J.




       1
          Affirmance Without Opinion - Memorandum Opinion. (b) The Court, with the
concurrence of all judges participating in the case, may affirm, reverse or modify the actions of
the trial court by memorandum opinion when a formal opinion would have no precedential value.
When a case is decided by memorandum opinion it shall be designated “MEMORANDUM
OPINION,” shall not be published, and shall not be cited or relied on for any reason in a
subsequent unrelated case. [As amended by order filed April 22, 1992.]

                                                 -2-